             Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 1 of 10




 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT TACOMA
 9

10
        KEVIN SCOTT BJORNSON,                                CASE NO. 3:20-cv-05449 RJB
11
                                   Plaintiff,                ORDER ON DEFENDANT USAA
12              v.                                           FEDERAL SAVINGS BANK’S
                                                             MOTION TO DISMISS AND
13      EQUIFAX INC, DISCOVER CARD,                          PLAINTIFF’S MOTION FOR
        USAA CREDIT CARD, BANK OF                            LEAVE TO AMEND THE
14      AMERICA, FIRST NATIONAL BANK                         COMPLAINT
        CARD,
15
                                   Defendants.
16

17          This matter comes before the Court on Defendant USAA Federal Savings Bank’s Motion

18   to Dismiss (Dkt. 71) and Plaintiff’s Motion for Leave of Court to Amend the Complaint (Dkt.

19   76). Plaintiff originally filed the motion for leave in response to another motion (Dkt. 76) and

20   refiled that motion in his response the pending motion (Dkt. 94). The Court has considered the

21   pleadings filed in support of and in opposition to the motions and the file herein. Defendant’s

22   motion to dismiss (Dkt. 71) should be granted, in part, and Plaintiff’s motion for leave (Dkts. 76

23   and 94) should be denied without prejudice.

24

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 1
               Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 2 of 10




 1                              I.      FACTS AND PROCEDURAL HISTORY

 2         A. FACTS

 3         Plaintiff alleges in his Complaint that, “Equifax Inc. Failed to properly handle the disputes of

 4   the Plaintiff and also failed to update the 7 year fraud alert after receiving the Plaintiffs identity

 5   theft affidavit.” Dkt. 5 at 4. The Complaint maintains that:

 6            Equifax's actions were also in conspiracy of the action(s) taken by Discover Card,
              First National Bank of Omaha, Bank of America, & USAA Card. Equifax Inc. by
 7            failing to imeediately [sic] block each of the codefendants from reporting on the
              Plaintiffs [sic] Credit report and by delaying the dispute process acted in conspiracy
 8            to aid the codefendants [sic] failure to validate the debts challenged by the Plainitff
              [sic] and violate the billing rights agreement(s) for each of those accounts. And
 9            further allow the illegal and discriminatory reporting of such accounts on the
              Plaintffs [sic] credit report defaming his reputation.
10   Id.
              The Complaint alleges that on December 4, 2018, the Plaintiff had a process server serve
11
     “Discover Card, USAA, [First National], [BOA], Chase, and American Express” with
12
     “Validation of Debt Notices,” “a Consumer Affidavit, Identity Theft Affidavit and an Affidavit
13
     of Service by Certified Mail with Signature Required.” Dkt. 5-1 at 1 and 3-4. It states that the
14
     Plaintiff waited around 37 days, and then “contacted his credit repair coach after receiving no
15
     responses to the notices. He advised the Plaintiff to file a police report and a Federal Trade
16
     Commission Report.” Id. The Complaint asserts that the Plaintiff’s “credit repair coach”
17
     advised him to “notify each of the three credit bureaus and provide them with the copies of the
18
     paperwork that he had used in his original disputes, the police report, the FTC report, and the
19
     Affidavit of Support was included as well.” Id. at 5-1, at 2. According to the Complaint, the
20
     Plaintiff sent a set of each of these documents to Equifax and the other two credit reporting agencies.
21
     Id.
22

23

24

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 2
              Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 3 of 10




 1           The Complaint alleges that [e]ach of the creditors violated the Electronic-Code of Federal

 2   Regulations (E-CFR) Furnisher Rule 660.4(e)(3); as did Equifax by failing to dispute any of the

 3   accounts or consider any of the information that was presented to them.” Id.

 4           The Complaint alleges that the Plaintiff checked his credit report in February and March and

 5   Equifax had not updated his report to reflect his disputes. Dkt. 5-1, at 2. It maintains that “[t]he

     Defendants, by failing to update the fraud alert on the consumers’ credit report, biased anyone who
 6
     may have made a determination based on the Plaintiff’s Equifax consumer credit report.” Id. at 4. It
 7
     maintains that Equifax failed to update the seven-year fraud alert. Id. at 9.
 8
             The Complaint asserts violations of Fair Credit Billing Act (“FCBA”), 15 U.S.C. § 1601, et.
 9
     seq., Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681, et. seq., Equal Credit Opportunity Act
10
     (“ECOA”), 15 U.S.C. § 1691, et. seq., Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. §
11
     1692, et. seq., and the “Electronic Code of Federal Regulations (E-CFR) Furnisher Rule 660.4(e)(3).
12
     Dkt. 5. The Plaintiff claims millions of dollars in damages. Id.
13
         B. PENDING MOTION
14
             In the pending motion, Defendant USAA Federal Savings Bank (“USAA” or
15
     “Defendant”) moves to dismiss Plaintiff’s Complaint with prejudice pursuant to Fed. R. Civ. P.
16
     12(b)(6). Defendant argues that Plaintiff both fails to demonstrate that there is more than a sheer
17
     possibility that he is entitled to relief and that his claims fail as a matter of law. Dkt. 71.
18
     Defendant claims dismissal with prejudice without leave to amend is proper because amendment
19
     would be futile. Id.
20
             Plaintiff responded opposing Defendant’s motion to dismiss and in the same pleading
21
     requests the Court grant him leave to amend his complaint. Dkt. 94. Plaintiff’s motion for leave
22
     (Dkt. 94), includes a proposed amended complaint, which is identical to the proposed complaint
23
     filed within “Cross-Motion re 49 Motion to Dismiss” (Dkt. 76).
24

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 3
              Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 4 of 10




 1                                              II.     DISCUSSION

 2       The following analysis first discusses the relevant standards, then considers Plaintiff’s claims

 3   under the Fair Credit Billing Act, the Fair Credit Reporting Act, the Equal Opportunity Credit Act,

 4   and the Fair Debt Collection Practices Act.

 5           A. STANDARD FOR MOTION TO DISMISS

 6           Fed. R. Civ. P. 12(b) motions to dismiss may be based on either the lack of a cognizable

 7   legal theory or the absence of sufficient facts alleged under a cognizable legal theory. Balistreri

 8   v. Pacifica Police Dept., 901 F.2d 696, 699 (9th Cir. 1990). “Material allegations [] are taken as

 9   admitted and the complaint is construed in favor of the plaintiff.” Keniston v. Roberts, 717 F.2d

10   1295, 1300 (9th Cir. 1983). “While a complaint attacked by a Rule 12(b)(6) motion to dismiss

11   does not need detailed factual allegations, a plaintiff's obligation to provide the grounds of his

12   entitlement to relief requires more than labels and conclusions, and a formulaic recitation of the

13   elements of a cause of action will not do.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 554-55

14   (2007) (internal citations omitted). “Factual allegations must be enough to raise a right to relief

15   above the speculative level, on the assumption that all the allegations in the complaint are true

16   (even if doubtful in fact).” Id. at 555. The complaint must allege “enough facts to state a claim

17   to relief that is plausible on its face.” Id. at 547.

18           B. STANDARD TO DISMISS WITHOUT LEAVE TO AMEND

19           “Dismissal without leave to amend is improper unless it is clear . . . that the complaint

20   could not be saved by any amendment.” Thinket Ink Info. Res., Inc. v. Sun Microsystems, Inc.,

21   368 F.3d 1053, 1061 (9th Cir. 2004). However, a “district court does not err in denying leave to

22   amend where the amendment would be futile.” Id. “An amendment is futile when ‘no set of

23   facts can be proved under the amendment to the pleadings that would constitute a valid and

24

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 4
              Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 5 of 10




 1   sufficient claim or defense.’” Missouri ex rel. Koster v. Harris, 847 F.3d 646, 656 (9th Cir.

 2   2017) (quoting Miller v. Rykoff-Sexton, Inc., 845 F.2d 209, 214 (9th Cir. 1988).

 3           C. PLAINTIFF’S MOTION TO AMEND THE COMPLAINT

 4           Plaintiff’s Motion for Leave of Court to Amend the Complaint (Dkt. 76) should be

 5   denied, without prejudice.

 6           Plaintiff’s Complaint is riddled with labels and conclusions. Dkt. 5. Nowhere in his

 7   pleadings does Plaintiff establish a short, plain statement and supportive factual allegations that

 8   raise his right to relief above the speculative level. See Fed. R. Civ. P. 8. Plaintiff’s proposed

 9   amended complaint (Dkts. 76 and 94) fares no better. It is a repetition of an amalgamation of

10   statutes and references to alleged procedural violations without making clear why he was

11   wronged. See id.

12           The analysis of particular claims follows and applies to both the original complaint and

13   the amended complaint.

14           D. FAIR CREDIT BILLING ACT

15           Plaintiff fails to plausibly allege that he is entitled to relief pursuant to the Fair Credit

16   Billing Act, 15 U.S.C. § 1601, et. seq.

17           “To succeed on a claim under 15 U.S.C. § 1666, plaintiff must show (1) the existence of a

18   billing error, (2) timely notification of the billing error, and (3) failure of the bank to issue the card to

19   comply with the procedural requirements of Section 1666.” Cunningham v. Bank One, 487 F. Supp.

20   1189, 1192 (W.D. Wash. 2007). Billing error disputes pursuant to the FCBA are governed by a one-

21   year statute of limitations. See 15 U.S.C. § 1640(e).

             While it is unclear from the pleadings whether Plaintiff notified the Bank Defendants of a
22
     specific billing error, see e.g., Dkt. 10 at 16–17, Plaintiff’s claims pursuant to the FCBA are time
23
     barred. Plaintiff alleges that he notified USAA and co-defendants Bank of America, Discover Card,
24

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 5
             Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 6 of 10




 1   and First National Bank of Omaha of billing errors on December 4, 2018. Dkt. 5-1 at 1. He

 2   includes attachments to show his letters were sent on that date. See Dkts. 14 at 3–4, 94-1. He

 3   asserts that each defendant received notice by December 11, 2018. Id. The FCBA allows thirty

 4   days to respond, which would compel a response by January 12, 2019. See 15 U.S.C. §

 5   1666(a)(A). A creditor has ninety days from the date of notice to investigate the claim and take

 6   appropriate action, which would require action by March 12, 2019. 15 U.S.C. § 1666(a)(B); see

 7   Burnstein v. Saks Fifth Ave. & Co., 208 F. Supp. 2d 765, 776 (E.D. Mich. 2002). Plaintiff filed suit

 8   on May 11, 2020. Dkt. 1. According to Plaintiff’s timeline, he did not commence action until two

 9   months after the statute of limitations expired. See Dkts. 1 and 5. Amendment would, therefore, be

10   futile, and Plaintiff’s claims pursuant to the FCBA should be dismissed with prejudice.

11          E. FAIR CREDIT REPORTING ACT

12          Plaintiff’s fails to plausibly allege that he is entitled to relief pursuant to the Fair Credit

13   Reporting Act.

14          1. Claim Pursuant to 15 U.S.C. § 1681s-2(a) Should be Dismissed With Prejudice

15          Plaintiff cannot bring a claim pursuant to 15 U.S.C. § 1681s-2(a) because there is no

16   private right of action. Nelson v. Chase Manhattan Mortg. Corp., 282 F.3d 1057, 1060 (9th Cir.

17   2002) (“Congress limited the enforcement of the duties imposed by § 1681s-2(a) to

18   governmental bodies.”). Because there is no private right of action, amendment would be futile.

19   Plaintiff’s claim pursuant to § 1681s-2(a) should, therefore, be dismissed with prejudice.

20          2. Claim Pursuant to 15 U.S.C. § 1681s-2(b) Should be Dismissed Without Prejudice

21          Unlike § 1681s-2(a), there is a private right of action under 15 U.S.C. § 1681s-2(b). See

22   Gorman v. Wolpoff & Abramson, LLP, 584 F.3d 1147, 1165 (9th Cir. 2009). 15 U.S.C. § 1681s-

23   2(b) imposes duties on a furnisher of information “[a]fter receiving notice pursuant to section

24   1681i(a)(2) of this title[.]” Accordingly, the duties of a furnisher “arise only after the furnisher


     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 6
             Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 7 of 10




 1   receives notice of dispute from a [consumer reporting agency]; notice of a dispute received

 2   directly from the consumer does not trigger furnishers’ duties under subsection (b).” Id. at 1154

 3   (citing 15 U.S.C. § 1681s-2(b)(1); Nelson v. Chase Manhattan Mortg. Corp., 282 F.3d 1057,

 4   1059–60 (9th Cir. 2002)).

 5          While Plaintiff appears to allege that USAA, as well as co-defendants Bank of America,

 6   Discover Card, and First National Bank of Omaha, are furnishers of information under the

 7   FCRA, he claims that, “[b]y the 11th of December 2018, each . . . had received the Validation of

 8   Debt dispute from the Plaintiff.” See Dkt. 5-1 at 3 (emphasis added). Because notice directly

 9   from the consumer is insufficient to trigger a furnisher’s duty under § 1681s-2(b), Plaintiff’s

10   claim should be dismissed. It is not, however, clear that amendment would be futile, so

11   dismissal should be without prejudice.

12      C. Any Remaining Fair Credit Reporting Act Claims Should be Dismissed Without
           Prejudice
13
            The FCRA requires showing that the defendant negligently or willfully failed to comply
14
     with its terms. See Gorman, 584 F.3d at 1332. Although Plaintiff has failed to make that
15
     showing, it is unclear whether amendment would be futile and any additional claims pursuant to
16
     the FCRA should be dismissed without prejudice.
17
        D. The “Furnisher Rule” does not have an Independent Private Right of Action
18
            The “Furnisher Rule,” 16 C.F.R. § 660.4, is an implementing regulation of the FCRA,
19
     and does not create an independent private right of action. See Kianpour v. Wells Fargo Bank,
20
     N.A., 17-cv-01757-GJSx, 2017 WL 8292776, at *5 n.2 (C.D. Cal. 2017); Sprague v. Salisbury
21
     Bank & Tr, Co., 2019 WL 4246601, at *4 (D. Conn. 2019), citing Corcia v. Asset Acceptance,
22
     2014 WL 3656049, at *5 (E.D.N.Y 2014). While it may be relevant to Plaintiff’s claims, to the
23

24

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 7
              Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 8 of 10




 1   extent that he is attempting to use it as a private right of action, that claim should be dismissed

 2   with prejudice.

 3          F. EQUAL OPPORTUNITY CREDIT ACT

 4          Plaintiff fails to plausibly allege that he is entitled to relief pursuant to the Equal

 5   Opportunity Credit Act.

 6          Plaintiff claims that Defendants violated the EOCA, 15 U.S.C. § 1691 et. seq., (Dkt. 5),

 7   which provides that it is “unlawful for any creditor to discriminate against any applicant . . . on

 8   the basis of race, color, religion, national origin, sex or marital status, or age.” United States v.

 9   Union Auto Sales, Inc., 490 F. App’x 847, 848 (9th Cir. 2012) (citing 15 U.S.C. § 1691(a)). “The

10   purpose of the ECOA is to eradicate credit discrimination[.]” Anderson v. United Fin., 666 F.2d

11   1274, 1277 (9th Cir. 1982).

12          Nowhere in the hundreds of pages of filings does Plaintiff claim that USAA, or any of the

13   Defendants, discriminated against him. See Dkt. 5. Plaintiff’s claim pursuant to the EOCA

14   should be dismissed without prejudice because it is not clear that amendment would be futile.

15   Plaintiff, however, should be reminded he is bound by the Rules of Civil Procedure and must not

16   file frivolous claims. See Fed. R. Civ. P. 11.

17          G. FAIR DEBT COLLECTION PRACTICES ACT

18          Plaintiff fails to plausibly allege that he is entitled to relief pursuant to the Fair Debt

19   Collection Practices Act.

20          The FDCPA, 15 U.S.C. § 1692 et. seq., “imposes civil liability on ‘debt collectors’ for

21   certain prohibited debt collection practices.” “The Act's definition of the term ‘debt collector’

22   includes a person ‘who regularly collects or attempts to collect, directly or indirectly, debts owed

23   to ... another.’” Heintz v. Jankins, 514 U.S. 291, 293 (1995) (quoting 15 U.S.C. § 1692(a)(5)).

24

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 8
              Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 9 of 10




 1           Like Plaintiff’s claims pursuant to the EOCA, Plaintiff vaguely claims he is entitled to relief

 2   pursuant to the FDCPA. However, nowhere in hundreds of pages of documents does he even allude

 3   to the possibility that any of the Defendants acted as debt collectors. The failure to include such a

 4   basic fact anywhere in the extensive record indicates that amendment would be futile, and Plaintiff’s

 5   claims pursuant to the FDCPA should be dismissed with prejudice.

 6           H. PLAINTIFF, PROCEEDING PRO SE, IS BOUND BY THE RULES OF CIVIL
                PROCEDURE
 7
         Plaintiff is proceeding pro se, but he is still bound by the Rules of Civil Procedure. See King
 8
     v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987), overruled on other grounds, Lacey v. Maricopa
 9
     Cty., 693 F.3d 896 (9th Cir. 2012). An amended complaint supersedes an original complaint,
10
     and a court may not consider facts or allegations from the original complaint that are not
11
     included in the amended complaint. Id. An amended complaint should be one pleading.
12
     Plaintiff should not attempt to file multiple documents in different places in the record and
13
     expect the parties and the Court to sort out which pleading he intends to include with his
14
     complaint. A complaint must include “a short and plain statement of the claim showing that the
15
     pleader is entitled to relief.” Fed. R. Civ. P. 8. Plaintiff is further notified that failure to
16
     plausibly allege a cognizable legal theory could result in dismissal of the case. See Balistreri,
17
     901 F.2d at 699.
18
             I. CONCLUSION
19           There are serious deficiencies in Plaintiff’s claims that, contrary to Plaintiff, are not the
20   result of limitations in space. See Dkt. 94. In the hundreds of pages of documents filed by
21   Plaintiff, he fails to cohesively articulate what the Defendants did wrong, how that caused his
22   harm, and why he is intitled to relief. Due to Plaintiff’s pro se status, he should be entitled to one
23   more opportunity to file a motion for leave to amend the complaint. A motion for leave to
24

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 9
            Case 3:20-cv-05449-RJB Document 108 Filed 09/30/20 Page 10 of 10




 1   amend the complaint must be in accordance with the Local Rules, which require the motion

 2   include the proposed amended complaint. LCR 15.

 3          If the Plaintiff chooses to file a motion for leave to amend the complaint, he must do so

 4   on or before October 23, 2020. Failure to address the fundamental flaws in the pleadings will

 5   result in dismissal of the remaining claims.

 6                                              III.   ORDER

 7          Therefore, it is hereby ORDERED that:

 8                 Defendant USAA’s Motion to Dismiss (Dkt. 71) is GRANTED, IN PART;

 9                 Plaintiff’s claims pursuant to The Fair Credit Billing Act, 15 U.S.C. § 1681s-2(a)

10                  of The Fair Credit Reporting Act, 16 C.F.R. § 660.4, and The Fair Debt

11                  Collections Practices Act are DISMISSED, WITH PREJUDICE;

12                 Plaintiff’s remaining claims pursuant to The Fair Credit Reporting Act and claim

13                  pursuant The Equal Opportunity Credit Act are DISMISSED, WITHOUT

14                  PREJUDICE;

15                 Plaintiff’s Motion for Leave of Court to Amend the Complaint (Dkts. 76 and 94)

16                  is DENIED, WITHOUT PREJUDICE, and;

17                 Plaintiff must file a motion for leave to amend his complaint, should he so choose,
18                  by October 23, 2020.
19          The Clerk is directed to send uncertified copies of this Order to all counsel of record and
20   to any party appearing pro se at said party’s last known address.
21          Dated this 30th day of September, 2020.
22

23
                                           A
                                           ROBERT J. BRYAN
24                                         United States District Judge

     ORDER ON DEFENDANT USAA FEDERAL SAVINGS BANK’S MOTION TO DISMISS AND PLAINTIFF’S
     MOTION FOR LEAVE TO AMEND THE COMPLAINT - 10
